             Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 1 of 14




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS
                                         AT KANSAS CITY

CYNTHIA A. LARGE,                                            )
                                                             )
                              Plaintiff,                     )
                                                             )	     Case No.:
             v.                                              )
                                                             )       REQUEST FOR JURY TRIAL
SELCO, INC.                                                  )
d/b/a MOTORVILLE,                                            )
                                                             )
                              Defendant.                     )

Serve Registered Agent:
Sandra K. Larson
9851 Lackman Road
Lenexa, Kansas 66219
	  
                                      COMPLAINT FOR DAMAGES
	  
                 COMES NOW Plaintiff, Cynthia A. Large, and for her claims against the above-

       named Defendant, alleges and states as follows:

                 1.     Plaintiff is, and at all times set forth below was, a resident of Olathe, Kansas.

                 2.     Defendant is a corporation, organized under the laws of Kansas with its

       principal place of business in Lenexa, Kansas.

                 3.     Defendant works in an industry affecting interstate commerce, in that

       Defendant distributes products which are shipped and used throughout the United

       States.

                 4.     Defendant employed more than 15 employees in 2017, 2018 and 2019.

                 5.     Defendant is thus subject to the Americans with Disabilities Act, 42

       U.S.C. § 12101 et seq.

                 6.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331,




	                                                       1
               Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 2 of 14




       as Counts II of Plaintiff's Complaint arises under the laws of the United States,

       specifically the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

                7.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

       over Count I of Plaintiff's Complaint, as that count is so related to the claims

       encompassed within Counts II as to form one case or controversy.

                               FACTS COMMON TO ALL COUNTS

                8.      Plaintiff was hired by Defendant on or about August 2, 2010.

                9.      Plaintiff worked in Defendant's facility as the Credit Manager.

                10.     On November 30, 2018, Plaintiff was hurt in the course and scope of her

       employment.

                11.     Plaintiff arrived at work at approximately 6:00 A.M.

                12.     As Plaintiff walked towards the entrance to Defendant’s facility, she slipped

       on a large patch of black ice.

                13.     Plaintiff fell, hitting her left upper extremity and head on the pavement.

                14.     Plaintiff immediately experienced soreness in her left upper extremity and

       back.

                15.     Plaintiff immediately experienced intense head pain and a contusion on the

       back of her head.

                16.     Plaintiff was unable to get to her feet by herself.

                17.     Plaintiff used her mobile phone to call her coworker, CJ Maroney, to request

       help.

                18.     Maroney assisted Plaintiff helping Plaintiff to her feet and into Defendant’s

       facility.



	                                                       2
             Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 3 of 14




               19.     When Davin Larson (“DL”), the owner of Defendant, arrived that morning at

       approximately 8:00 A.M., Plaintiff immediately informed Larson of her fall.

               20.     DL only response was: “I’m sorry you fell.”

               21.     Over the next several hours, the contusion on Plaintiff’s head swelled larger

       and larger in size.

               22.     Defendant made no offer to take Plaintiff to the emergency room or urgent

       care for evaluation.

               23.     DL did begin referring to Plaintiff as “Lumpy,” referencing the swollen

       contusion on the back of her head.

               24.     Plaintiff worked the rest of the day despite a persistent and extremely painful

       headache and left upper extremity pain.

               25.     Overnight, Plaintiff continued to experience persistent painful headaches.

               26.     The stiffness and soreness around Plaintiff’s neck and left shoulder also

       increased greatly.

               27.     Due to the pain, Plaintiff sought medical treatment at urgent care department

       of Olathe Health Family Medicine - College Point.

               28.     Plaintiff did not believe it was safe for her to drive due to her headaches, and

       had to be transported to the medical center by her daughter.

               29.     Upon check in at the medical center, Plaintiff was asked about the location

       of the fall.

               30.     Plaintiff informed the healthcare provider’s intake nurse that the fall had

       occurred at work.

               31.     The healthcare provider’s intake nurse instructed Plaintiff to provide


	                                                     3
                Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 4 of 14




       Defendant’s workers’ compensation insurer’s information as soon as possible.

                 32.     Plaintiff said that she would get the information from Defendant on Monday,

       December 3, 2018.

                 33.     Plaintiff was diagnosed with whiplash, a head contusion, a shoulder strain,

       and a concussion.

                 34.     Plaintiff was instructed to take pain medications and rest.

                 35.     On December 3, 2018, Plaintiff returned to work for her next scheduled

       shift.

                 36.     Plaintiff provided the physician’s report from her medical treatment to DL

       immediately upon his arrival at the facility.

                 37.     DL informed Plaintiff that Defendant would have the workers’ compensation

       insurance adjustor contact Plaintiff’s doctor’s office directly, rather than providing the

       insurance information to Plaintiff.

                 38.     Throughout the day on December 3, Plaintiff struggled with the symptoms

       brought on by her work-related injury, including difficulty in concentrating and extreme

       pain in her head.

                 39.     On December 4, 2018, Plaintiff was working.

                 40.     Teri Larson (“TL”), Defendant’s Human Resources Manager and wife of

       DL, stopped by Plaintiff’s office.

                 41.     TL asked Plaintiff how she was feeling.

                 42.     Plaintiff informed TL that Plaintiff was still having headaches and was

       currently experiencing blurred vision as a result of those headaches.

                 43.     TL stated that she had her own eye-health issues.


	                                                       4
             Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 5 of 14




               44.      TL informed Plaintiff that Plaintiff “was better off” than TL was because of

       her condition.

               45.      On December 5, 2018, TL told Plaintiff that an incident report had been filed

       with Defendant’s worker’s compensation insurer.

               46.      However, no one asked Plaintiff for any information regarding how Plaintiff

       fell or what injuries she sustained.

               47.      Later that day, Plaintiff attempted to schedule a follow-up appointment in

       accordance with the discharge instructions she had received on December 1, 2018.

               48.      The doctor’s office stated that they would not make an appointment for

       Plaintiff without knowing if she should be seeing a workers’ compensation doctor.

               49.      This led Plaintiff to request information regarding workers’ compensation

       claims from TL.

               50.      Defendant did not provide Plaintiff with the requested information.

               51.      Plaintiff followed up with an email to TL.

               52.      TL responded that she had left a message with the insurer and would get

       back to Plaintiff later.

               53.      Plaintiff continued to suffer from severe headaches and pain as she waited

       for Defendant to identify an authorized treating physician.

               54.      On December 12, 2018, Plaintiff was finally sent to an authorized provider, a

       nurse practitioner.

               55.      Plaintiff diagnosis of a concussion was confirmed, as well as a head

       contusion, cervical strain, thoracic strain, left shoulder strain, and muscle spasms.

               56.      Plaintiff was prescribed medications for her pain and symptoms.


	                                                     5
            Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 6 of 14




              57.      Plaintiff was given work restrictions, which included:

                      a.     Length of shift not to exceed 6 hours;

                      b.     No more than 15 minutes per hour of screen time;

                      c.     Two 15-minute breaks per shift during which Plaintiff was to sit in a

       dark, quiet room;

                      d.     Lifting restrictions of no more than 10 pounds;

                      e.     No bending, stooping, or climbing ladders.

              58.      Plaintiff was also prescribed physical therapy over the next two weeks.

              59.      Plaintiff continued to report to work and complete her job duties with

       reasonable accommodations over the next three months.

              60.      Eventually, the authorized treatment provider recommended that Plaintiff see

       two separate specialists, one for her concussion and another for her shoulder injury.

              61.      Plaintiff retained legal counsel to represent her in the underlying workers’

       compensation claim in early March.

              62.      Plaintiff was scheduled for surgery to repair her torn rotator cuff, and the

       surgery was to be performed on March 7, 2019.

              63.      Just before her surgery, Plaintiff was provided specific instructions

       concerning her assignments during her recovery period following surgery.

              64.      DL instructed Plaintiff to put all of her job duties in writing

              65.      DL instructed Plaintiff, in writing, that Plaintiff was to call and check in on

       March 13, 2019, to report directly to DL what tasks she was medically cleared to perform.

              66.      Plaintiff was further instructed to call every three days following the March

       13 call to provide recovery progress reports directly to DL.


	                                                      6
             Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 7 of 14




               67.     These instructions, including outlining Plaintiff’s job duties and submitting

       regular progress reports, were to ensure Plaintiff returned to work as soon as possible.

               68.     On March 7, 2019, Plaintiff underwent surgery on her left rotator cuff and

       left bicep.

               69.     On or about March 10, 2019, Plaintiff’s legal counsel provided notice of

       representation in the underlying workers’ compensation claim to Defendant.

               70.     On March 13, Plaintiff was placed on a single work restriction: no use of her

       left arm.

               71.     This restriction was considerably less onerous than the previous restrictions

       Plaintiff had been placed on.

               72.     Plaintiff could have performed the essential functions of her job without the

       use of her left arm.

               73.     On March 13, 2019, Plaintiff called DL as she had been instructed.

               74.     Plaintiff anticipated being told to return to work immediately based on her

       ability to complete her assignments despite her work restrictions.

               75.     Upon answering Plaintiff’s call, DL was noticeably angry and upset.

               76.     Plaintiff greeted Larson and began to provide a status update regarding her

       restrictions.

               77.     DL immediately cut off Plaintiff from speaking, saying: “Stop, stop! You

       are suing me.”

               78.     Plaintiff was taken aback by this comment.

               79.     Plaintiff stated that she had hired an attorney for the workers’ compensation

       claim because Defendant had the insurance company advocating for it and she felt she


	                                                    7
            Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 8 of 14




       should have someone advocating for her.

              80.     DL told Plaintiff that she was not to contact him or anyone working for

       Defendant because “you are suing us.”

              81.     On March 14, 2019, Plaintiff was notified via legal counsel that Defendant

       had no light duty work for Plaintiff.

              82.     During this time, Plaintiff’s father had passed away.

              83.     At no time did any employee of Defendant reach out to Plaintiff to inquire

       how she was doing or offer any condolences regarding her father’s passing.

              84.     Plaintiff had formed strong friendships with her coworkers after working for

       Defendant for nearly a decade.

              85.     Upon information and belief, DL instructed the employees of Defendant not

       to contact Plaintiff after he learned that Plaintiff had hired an attorney.

              86.     Over the next several months, Plaintiff continued post-surgical treatment,

       and began being allowed to use her left arm more and more.

              87.     Despite gaining more and more use of her left arm, Plaintiff was never

       allowed to return to work after March 7, 2019.

              88.     In late August 2019, Plaintiff anticipated a full release from care.

              89.     On August 26, 2019, Plaintiff sent an email to DL asking if she would be

       allowed to return to work in September.

              90.     Plaintiff needed to know if she was required to write Defendant a check to

       pay for her health insurance premiums or if that amount could be deducted from her

       paycheck once she returned to work.

              91.     Plaintiff also requested information regarding an accumulated paid-time off


	                                                      8
            Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 9 of 14




       she had, as her anniversary date of August 2 had passed while she was being kept from

       work.

                 92.     DL responded to the email.

                 93.     DL told Plaintiff he would not discuss these matters with her because she

       had hired an attorney.

                 94.     DL instructed Plaintiff to communicate through the attorney.

                 95.     In reality, the scope of representation was limited to the workers’

       compensation claim, not Plaintiff’s employment.

                 96.     DL wrote that Plaintiff had used all of her personal and vacation time during

       her post-surgery convalescence and Plaintiff would not be receiving her normal two weeks

       of vacation on August 2 because she hadn’t worked.

                 97.     Two days after receiving this email, DL sent Plaintiff a letter notifying

       Plaintiff that she was terminated.

                 98.     The letter stated that while Plaintiff had been recovering, Defendant

       “evaluate[d] your position and reassign[ed] your duties to ensure business could go on as

       usual.”

                 99.     Based on this temporary reassignment of duties, Plaintiff’s position had been

       eliminated.

                 100.   Upon information and belief, Defendant had hired temporary employees to

       complete the tasks assigned to Plaintiff’s position.

                 101.   Following Plaintiff’s discharge, Defendant posted a sign on its facility

       advertising that Defendant was hiring

                 102.   Upon information and belief, Defendant had stopped using the temporary


	                                                      9
            Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 10 of 14




       employees and was hiring a replacement for Plaintiff’s former position.

                 103.   All actions or inactions of or by Defendant occurred by or through its agents,

       servants, or employees, acting within the course and scope of their employment, as set forth

       herein.

                 104.   On or about November 7, 2019, Plaintiff filed a Charge of Discrimination

       with the Equal Employment Opportunity Commission ("EEOC"), alleging that Defendant

       engaged in discriminatory actions that are being raised in this lawsuit, or alternatively, all

       conduct alleged herein would have arisen from the investigation of such Charge of

       Discrimination.

                 105.   On or about January 31, 2020, the EEOC issued Plaintiff a Notice of Right

       to Sue and thereby closed the administrative matter associated with the Charge of

       Discrimination.

                 106.   Plaintiff has fulfilled all conditions precedent to the bringing of these claims

       and has duly exhausted all administrative procedures prior to instituting this lawsuit in

       accordance with the law.

                    COUNT I - RETALIATION IN VIOLATION OF PUBLIC POLICY
                          (KANSAS WORKER'S COMPENSATION ACT)

                 107.   Plaintiff incorporates by reference the allegations contained in Paragraphs 1

       through 106 of her Complaint, as though fully stated herein.

                 108.   Plaintiff exercised rights granted by the Kansas Worker's Compensation Act.

                 109.   These rights included retaining legal counsel to represent her interests

       seeking workers’ compensation benefits.

                 110.   Defendant took adverse employment actions against Plaintiff, including but




	                                                      10
            Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 11 of 14




       not limited to:

                  a.   Refusing to allow Plaintiff to return to work despite work available that

                        Plaintiff could perform;

                  b.   Penalizing Plaintiff for absences during the period for which Defendant

                        prohibited Plaintiff from working;

                  c.   Refusing to communicate with Plaintiff about any aspect of her employment;

                  d.   Ostracizing Plaintiff by instructing employees not to contact Plaintiff for any

                        reason; and

                  e.   Discharging Plaintiff from employment.

                 111.   Defendant's	   adverse employment actions taken against Plaintiff were each

       based upon, and directly related to, Plaintiff exercising her rights granted by the Kansas

       Worker's Compensation Act.

                 112.   Defendant's adverse employment actions against Plaintiff violate State

       public policy clearly declared by the Kansas Courts and the Kansas Legislature.

                 113.   As a direct and proximate result of Defendant's unlawful conduct, Plaintiff

       has suffered irreparable injury, including past and future pecuniary losses, emotional pain,

       suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of life, reduced

       employment opportunities, and will continue to suffer the same unless and until this Court

       grants relief.

                 114.   Defendant acted toward Plaintiff with willful conduct, wanton conduct, or

       malice.

                 115.   Thus, an award of punitive and exemplary damages is appropriate.




	                                                      11
            Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 12 of 14




          WHEREFORE, Plaintiff prays for judgment against the above-named Defendant in an

amount in excess of $75,000, for the costs of this action, and for such other and further

consideration and relief as the Court may deem just and equitable.

               COUNT II - DISABILITY DISCRIMINATION IN VIOLATION OF THE
                AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12101 et. seq.

               116.   Plaintiff incorporates by reference the allegations contained in Paragraphs 1

       through 115 of her Complaint, as though fully stated herein.

               117.   Plaintiff suffered from physical impairments that substantially limited one or

       more of her major life activities, including but not her ability to work and lift.

               118.   Further, Defendant regarded Plaintiff’s physical impairments as limiting

       Plaintiff from additional major life activities and for limiting Plaintiff from such activities

       for much longer than they actually did.

               119.   In reality, Plaintiff was always able to perform the essential job functions of

       her former position with reasonable accommodations.

               120.   Thus, Plaintiff suffered from a "disability" as defined by 42 U.S.C. §

       12102(1).

               121.   Defendant took adverse employment actions against Plaintiff, including but

       not limited to:

                 a.   Denying Plaintiff reasonable accommodations;

                 b.   Prohibiting Plaintiff from returning to work despite her ability to perform all

                     essential functions of her job;

                 c.   Punishing Plaintiff for absences which Defendant imposed on Plaintiff; and

                 d.   Discharging Plaintiff from employment.




	                                                     12
            Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 13 of 14




                 122.   Defendant's	   adverse employment actions taken against Plaintiff were each

       based upon, and directly related to, Plaintiff's disability, including disability wrongfully

       attributed to Plaintiff by Defendant.

                 123.   As a direct and proximate result of Defendant's unlawful conduct, Plaintiff

       has suffered irreparable injury, including past and future pecuniary losses, emotional pain,

       suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of life, reduced

       employment opportunities, and will continue to suffer the same unless and until this Court

       grants relief.

                 124.   Defendant acted toward Plaintiff with willful conduct, wanton conduct, or

       malice.

                 125.   Thus, an award of punitive and exemplary damages is appropriate.

                 126.   Further, Plaintiff is allowed to recover her costs and attorneys' fees incurred

       in this matter.

                 WHEREFORE, Plaintiff prays for judgment against the above-named Defendant in

       an amount in excess of $75,000, for the costs of this action, for attorneys' fees, for punitive

       damages, and for such other and further consideration and relief as the Court may deem just

       and equitable.

                                      DEMAND FOR JURY TRIAL

               Plaintiff requests a trial by jury in the United States District Court for the District of

       Kansas, to be held at the Robert J. Dole Federal Courthouse in Kansas City, Kansas, on all

       accounts and allegations of wrongful conduct alleged in this Complaint.




	                                                     13
       Case 2:20-cv-02201-JAR-TJJ Document 1 Filed 04/17/20 Page 14 of 14




                                      Respectfully submitted,


                                        /s/ Daniel L. Doyle________________________
                                      Daniel L. Doyle, KS Bar No. 11260
                                      Robert A. Bruce, KS Bar No. 28332
                                      DOYLE & ASSOCIATES LLC
                                      748 Ann Avenue
                                      Kansas City, Kansas 66101
                                      Telephone: (913) 371-1930, ext. 109
                                      Facsimile: (913) 371-0147
                                      d.doyle@ddoylelaw.com
                                      r.bruce@ddoylelaw.com
                                      ATTORNEYS FOR PLAINTIFF




	                                     14
